Citation Nr: 1018603	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to increased evaluations for lumbosacral 
strain with degenerative changes, evaluated as 20 percent 
disabling prior to March 18, 2009 and as 40 percent disabling 
thereafter.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
February 1972 and from November 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 20 percent evaluation 
for lumbosacral strain with degenerative changes.

The Board previously remanded this case in October 2008, 
following an August 2008 Travel Board hearing.  Subsequently, 
in a July 2009 rating decision, the RO increased the 
evaluation for lumbosacral strain with degenerative changes 
from 20 percent to 40 percent as of March 18, 2009.  This 
staged rating represents less than the maximum available 
under applicable diagnostic criteria, and the Veteran's claim 
accordingly remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  A further Travel Board hearing, with a second 
Veterans Law Judge, was conducted in February 2010.

The claim of entitlement to TDIU is now part of this appeal 
as well, in light of Rice v. Shinseki, 22 Vet. App. 447 
(2009); this is described in further detail below.

At the time of the October 2008 remand, the Board separately 
remanded a medical expenses reimbursement claim to the 
Atlanta VA Medical Center (VAMC) for issuance of a Statement 
of the Case, pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) and 38 C.F.R. § 19.26 (2009).  The Board notes 
that the Veteran's file from the Atlanta VAMC has not been 
returned to the Board, and there is no indication from the 
Veterans Appeals Control and Locator System (VACOLS) that an 
appeal has been perfected.  Given that this particular matter 
has not been recertified to the Board, the medical expenses 
reimbursement issue is not presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the prior October 2008 remand, the Board requested VA 
neurological and orthopedic examinations of the Veteran.  As 
to the neurological examination, the Board requested that the 
examiner identify all neurological symptoms associated with 
the service-connected lumbosacral spine disability and 
describe the severity of such symptoms, specifically whether 
the symptoms were mild, moderate, moderately severe, or 
severe. 

In March 2009, the Veteran underwent an initial VA 
neurological examination, at which time he reported pain 
radiating down into the buttocks and occasionally into the 
thighs, as well as burning and numbness.  After neurological 
testing, the examining physician rendered an assessment of 
chronic low back pain with a state of debilitation much more 
related to pain than to neurological symptoms such as 
weakness or numbness.  However, the examiner further found 
that there may be nerve involvement explaining the anterior 
thigh numbness, but the distribution was somewhat unusual.  
An EMG and nerve conduction studies were requested "to look 
for peripheral nerve entrapment and/or radiculopathy."  

Subsequently, in April 2009, the Veteran underwent a second 
neurological consult, with a different physician.  This 
physician administered sensory and motor nerve conduction 
tests.  Sensory studies revealed normal sensory latency of 
the left peroneal nerve with small amplitude response and 
slightly prolonged sensory latency of the left sural nerve 
with borderline normal amplitude, and prolonged distal 
latency with small amplitude left tibial nerve indicating 
axonal loss.  The Veteran could not tolerate further nerve 
conduction study testing, including the needle examination of 
the bilateral lower extremity including the bilateral 
quadriceps muscle.  The examiner accordingly found the study 
to be "inconclusive" and noted that the above findings were 
suggestive of "some pathology" of an unclear etiology and 
location.  Additionally, it was difficult to say if some of 
the values were due to submaximal stimulation.  The Veteran 
was noted to possibly have underlying spinal stenosis, and 
the examiner recommended "consider further MRI for further 
diagnosis."  The examiner also noted that diagnosis of 
spinal stenosis may not be related to initial trauma and may 
be degenerative in nature.  In conclusion, the examiner noted 
that a diagnosis of femoral neuropathy, meralgia 
paresthetica, or lumbar radiculopathy could not be ruled out 
due to the inconclusive study.

The Veteran's EMG/NCS results were reviewed by the physician 
who conducted the March 2009 examination in May 2009.  This 
examiner noted in an addendum that the study was poorly 
tolerated and consequently incomplete and uninformative as to 
conclusively documenting nerve or nerve root damage.  This 
was noted to be "important" because if the numbness related 
to a femoral cutaneous nerve, it would not be related to the 
service-connected lumbar strain.  However, if the numbness 
could clearly be attributed to an upper lumbar radiculopathy, 
then it would be "as likely as not that it ... was related to 
his lumbar strain."  Since the examiner did not have "the 
full information," he was unable to determine whether the 
Veteran's neurological symptoms (anterior thigh numbness) 
were related to the service-connected disability.  See 
38 C.F.R. § 4.124a (with diseases of the peripheral nerves, 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree).

Upon reviewing the above examination findings, the Board 
finds that they are incomplete and inconclusive on several 
grounds and inadequate to address the questions posed in the 
Board's October 2008 remand.  First, the evidence is 
conflicting as to the nature of the Veteran's current 
neurological disability; the April 2009 report suggests 
axonal loss, whereas the examiner who authored the May 2009 
addendum referred only to anterior thigh numbness.  Second, 
the cited opinions do not resolve the question of the 
etiology of the Veteran's symptoms, specifically whether they 
are attributable to the service-connected lumbosacral spine 
disorder or to a nonservice-connected disability of the 
femoral cutaneous nerve.  Finally, the April 2009 examiner 
requested an MRI to address the question of a diagnosis of 
spinal stenosis, but there is no indication that the Veteran 
subsequently underwent an MRI.  A further VA examination, 
encompassing an MRI and any other neurological testing deemed 
necessary by the examiner, is needed to resolve the questions 
of etiology and diagnosis left unresolved by the 2009 
examiners.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 
(2007) (VA's duty to assist includes taking reasonable steps 
to obtain information requested by a medical examiner); 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by 
the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders).  

The need for an additional examination is underscored by the 
fact that the Veteran reported during his February 2010 
hearing that the his back had gotten worse since the 2009 VA 
examination.  See VAOPGCPREC 11-95 (April 7, 1995). 

As a further matter, the Veteran reported current VA medical 
treatment during his February 2010 hearing.  He stated that 
he used the clinic in Chattanooga, Tennessee and that "they 
automatically send you to Murfreesboro or Nashville" (also 
in Tennessee).  The claims file contains updated VA medical 
records from the cited facilities only through September 
2008, however, with the most recent search for such records 
completed in January 2009.  Given the lapse of time since 
this search, the Board finds that a request for updated VA 
treatment records should be made.  38 C.F.R. § 3.159(c)(2).

The Board also notes that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits, with the 
June 2005 disability determination form citing "[d]isorders 
of Back (discogenic and degenerative)" as the primary 
diagnosis.  Moreover, he stated during his February 2010 
hearing that he "did not qualify for one single job" 
because of his "medical conditions."  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by 
a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, supra.  Thus, when entitlement to TDIU is raised 
during the appeal of a rating for a disability, it is part of 
the claim for benefits for the underlying disability.  Id at 
454.  In view of Rice, the evidence of record, and the 
Veteran's own statements, it is readily apparent that TDIU is 
raised by the record and is part of the present appeal.  

To date, however, the Veteran has not been afforded proper 
notice of the evidence and information needed to substantiate 
a claim of entitlement to TDIU, as well as the relative 
duties of VA and of a claimant in obtaining such evidence.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  A corrective 
notice letter therefore must be furnished to the Veteran, and 
the TDIU claim must be adjudicated prior to Board action on 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim of entitlement to TDIU.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  He should 
also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  All records of medical treatment 
dated since January 2009 should be 
requested from VA facilities in 
Chattanooga, Murfreesboro, and Nashville.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
nature and extent of any current 
neurological disabilities that are 
related to the service-connected 
lumbosacral spine disorder.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  An MRI 
and range of motion studies are 
specifically requested, and information 
should be provided as to the frequency 
and duration of incapacitating episodes 
(i.e., doctor-prescribed bedrest) and any 
ankylosis, painful motion, functional 
loss due to pain, weakness, fatigability, 
and additional disability during flare-
ups.  Otherwise, the testing to be 
performed upon examination is left to the 
examiner's discretion.  It is essential 
that the examiner provide a diagnosis for 
each chronic neurological disorder found 
to be etiologically related to the 
lumbosacral spine disorder.  If there are 
no current and chronic neurological 
disorders, or if the disorders are found 
to not be related to the lumbosacral 
spine disorder, the examiner should so 
state.  For each diagnosed neurological 
disorder that is related to the 
lumbosacral spine disorder, the examiner 
should provide commentary as to the 
severity of the disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  In regard to the 
increased rating claim, consideration 
should be given to the question of 
whether separate evaluations for 
objective neurological abnormalities are 
warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  With regard to the 
TDIU claim, the provisions of 38 C.F.R. 
§ 4.16 must be addressed.  If the 
determination of either claim remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_______________________________      
_______________________________
              MARY GALLAGHER	                        
JACQUELINE E. MONROE
                Veterans Law Judge, 		     Veterans 
Law Judge,
           Board of Veterans' Appeals                     
Board of Veterans' Appeals


_______________________________
WAYNE M. BRAEUER
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


